Title: To George Washington from Thomas Pinckney, 25 February 1795
From: Pinckney, Thomas
To: Washington, George


        
          (Duplicate)
          My dear Sir,
          London 25th February 1795.
        
        An Incident has occurred which having no Connexion with my Mission does not form a part of my Letter to the Secretary of State but as I conceive you ought to be apprized of it I take the liberty of informing you that I am given to understand by a letter from Mr Monroe that he was instructed to declare to the Government of France that no power was given to Mr Jay to treat on commerce with this nation, but that he was restricted to the simple business of demandg the posts and compensation for injuries. Now as I have seen M: Jays instructions I imagine there must be some mistake in the wording or misconception in the interpretation of Mr Monroe’s which Circumstance being made known to you at an early period you may be able to obviate any ill Consequences that might otherwise result therefrom—This Consideration has induced me to impart this Intelligence although I am aware of the delicacy of any Interference of mine

on this Subject and I remain with affectionate Respect, My dear Sir, Your faithful and obedient Servant
        
          Thomas Pinckney
        
        
          In the above I have used my Cypher no. 2 (not noted in the Original).
        
      